





CHANGE IN CONTROL AGREEMENT


This Change in Control Agreement (“Change in Control Agreement”) between
Shutterfly, Inc. (the “Company”) and ______________ (“Executive” or “you”) is
effective as of March 14, 2016.
You and the Company have previously entered into an Offer Letter dated
_________________ (the “Offer Letter”).
(1)    The first paragraph of the Section entitled “Change in Control Benefits”
of Amendment Number 2 to your Offer Letter is hereby replaced with the
following; provided, however, that, in the event a Corporate Transaction (as
defined below) is not consummated on or before December 31, 2017, the terms set
forth below shall be null and void, and the Offer Letter shall revert to its
original terms:
Change in Control Benefits
“In the event of a Termination within 12 months following a Corporate
Transaction (as defined in Shutterfly’s 2006 Equity Incentive Plan), provided
such Corporate Transaction is consummated on or before December 31, 2017, you
shall receive (the “Change in Control Benefits”): 
(i)
12 months base salary at the rate in effect immediately prior to the actions
that resulted in the Termination. Such payment shall be paid in accordance with
the Company’s standard payroll procedures. You will receive your severance
payment in a cash lump sum made on the first business day occurring after the
sixtieth (60th) day following the Separation (as defined below).

(ii)
If you timely elect continued coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), the Company shall pay the full amount of your
COBRA premiums on your behalf for your continued coverage under the Company’s
health, dental and vision plans, including coverage for your eligible
dependents, for the twelve (12) months following the Separation or, if earlier,
until you are eligible to be covered under another substantially equivalent
medical insurance plan by a subsequent employer. Notwithstanding the foregoing,
if the Company, in its sole discretion, determines that it cannot provide the
foregoing subsidy of COBRA coverage without potentially violating or causing the
Company to incur additional expense as a result of noncompliance with applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), the Company instead shall provide to you a taxable monthly payment in an
amount equal to the monthly COBRA premium that you would be required to pay to
continue the group health coverage in effect on the date of the Separation
(which amount shall be based on the premium for the first month of COBRA
coverage), which payments shall be made regardless of whether you elect COBRA
continuation coverage and shall commence on the later of (i) the first day of
the month following the month in which the Separation occurs and (ii) the
effective date of the Company’s determination of violation of applicable law,
and shall end on the earlier of (x) the effective date on which you become
covered by a health, dental or vision insurance plan of a subsequent employer,
and (y) the last day of the period twelve (12) months after the Separation,
provided that any taxable payments under this paragraph will not be paid before
the first business day occurring after



1



--------------------------------------------------------------------------------




the sixtieth (60th) day following the Separation and, once they commence, will
include any unpaid amounts accrued from the date of the Separation (to the
extent not otherwise satisfied with continuation coverage). If the period
comprising the sum of the sixty (60)-day period described in the preceding
sentence and the balance of the three (3)-month period following the Company’s
cure period specified below in the definition of “Good Reason” spans two
calendar years, then the payments which constitute deferred compensation subject
to Section 409A will not in any case be paid in the first calendar year. You
shall have no right to an additional gross-up payment to account for the fact
that such COBRA premium amounts are paid on an after-tax basis.
(iii)
acceleration of 100% of each of your Equity Awards (as defined below) that are
subject only to time-based vesting as of the Separation, which such acceleration
shall be effective as of the Separation; and

(iv)
acceleration of 100% of each of your Equity Awards that are subject to
performance-based vesting as of your Separation (as if there had been
achievement of at-target performance levels), which such acceleration shall be
effective as of the Separation.

For clarity, the acceleration benefits described in paragraphs (iii) and (iv)
immediately above shall apply to any Equity Awards that are (a) outstanding as
of the effective date of this Change in Control Agreement and (b) granted after
the date of this Change in Control Agreement (unless, in the case of clause (b),
the award agreement evidencing such Equity Award explicitly provides that such
benefits shall not apply).
For purposes of this Change in Control Agreement, ‘Equity Awards’ means each of
your restricted stock units and performance-based restricted stock units, as
well as any and all other stock-based awards granted to you, including but not
limited to options to purchase shares of Company common stock, stock bonus
awards, restricted stock and stock appreciation rights.”
Notwithstanding anything to the contrary, receipt of Change in Control Benefits
under paragraph 1 of this Change in Control Agreement shall preclude receipt of
any other severance-related benefits. Further, notwithstanding anything to the
contrary, the Change in Control Benefits shall not apply unless you have first
executed and not revoked a general release of claims in favor of the Company (in
a form prescribed by the Company), as specified in the Offer Letter on or before
the date specified by the Company in the prescribed form (the “Release
Deadline”). The Release Deadline will in no event be later than fifty-two (52)
days after the Separation.”
(2)    The definition of “Termination” in your Offer Letter shall be further
amended to mean:
“(a) a termination of Executive’s employment by the Company or its successor
without Cause; or (b) Executive’s resignation within three (3) months following
an event constituting Good Reason, conditioned upon written notice to the
Company of such event within forty-five (45) days of its occurrence and the
Company has failed to cure such event within thirty (30) days following receipt
of such notice. For purposes of this paragraph, "Good Reason" means (i) a
material reduction or change in duties and responsibilities as in effect
immediately prior to the Corporate Transaction; (ii) the relocation of the
Company's corporate office where the Executive works by more than thirty-five
(35) miles from its location immediately prior to such Corporate Transaction,
which materially increases commuting distance or (iii) a material reduction in
annual compensation, including base salary and target bonus.”




2



--------------------------------------------------------------------------------




(3)    The following paragraph shall be added to the end of the Offer Letter:
(5) “Section 409A. To the extent (i) any payments to which you become entitled
under this offer letter, or any agreement or plan referenced herein, in
connection with your termination of employment with the Company constitute
deferred compensation subject to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and (ii) you are deemed at the time of such
termination of employment to be a “specified” employee under Section 409A of the
Code, then such payment or payments shall not be made or commence until the
earlier of (i) the expiration of the six (6)-month period measured from your
“separation from service”, as defined in the regulations under Section 409A of
the Code (“Separation”) and (ii) the date of your death following such
Separation; provided, however, that such deferral shall only be effected to the
extent required to avoid adverse tax treatment to you, including (without
limitation) the additional twenty percent (20%) tax for which you would
otherwise be liable under Section 409A(a)(1)(B) of the Code in the absence of
such deferral. Upon the expiration of the applicable deferral period, any
payments which would have otherwise been made during that period (whether in a
single sum or in installments) in the absence of this paragraph shall be paid to
you or your beneficiary in one lump sum (without interest). Except as otherwise
expressly provided herein, to the extent any expense reimbursement or the
provision of any in-kind benefit under this offer letter (or otherwise
referenced herein) is determined to be subject to (and not exempt from) Section
409A of the Code, the amount of any such expenses eligible for reimbursement, or
the provision of any in-kind benefit, in one calendar year shall not affect the
expenses eligible for reimbursement or in kind benefits to be provided in any
other calendar year, in no event shall any expenses be reimbursed after the last
day of the calendar year following the calendar year in which you incurred such
expenses, and in no event shall any right to reimbursement or the provision of
any in-kind benefit be subject to liquidation or exchange for another benefit.
To the extent that any provision of this offer letter is ambiguous as to its
exemption or compliance with Section 409A, the provision will be read in such a
manner so that all payments hereunder are exempt from Section 409A to the
maximum permissible extent, and for any payments where such construction is not
tenable, that those payments comply with Section 409A to the maximum permissible
extent. To the extent any payment under this Agreement may be classified as a
“short-term deferral” within the meaning of Section 409A, such payment shall be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A. Payments pursuant to this
Agreement (or referenced in this Agreement) are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the regulations under Section
409A.”
Miscellaneous. This Change in Control Agreement, together with the Offer Letter,
and Retention Agreement dated January 1, 2016, as amended, contain the entire
agreement between you and the Company concerning your employment with the
Company, and supersede any previous agreements or understandings, whether
written or oral. The parties acknowledge and agree that this Change in Control
Agreement does not affect the at-will nature of your employment relationship
with the Company. Except as otherwise amended in this Change in Control
Agreement, all provisions of the Offer Letter and any amendments thereto, shall
remain in full force and effect. This Change in Control Agreement may be amended
solely in a written document executed on behalf of both parties.


3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereby execute this Change in Control Agreement
as of the date first above written.
EXECUTIVE








By: _____________________________
SHUTTERFLY, INC.








By: _____________________________
Name:
Name:
Title:
Title:


         





4

